Citation Nr: 0515996	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-03 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased initial evaluation for right 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from September 1982 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted the veteran service 
connection for right patellofemoral pain syndrome and 
assigned a non-compensable rating.  In February 2003 the RO 
increased the non-compensable rating to 10 percent.  The 
veteran continues to disagree with the level of disability 
assigned.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In conjunction with the veteran's original claim for 
compensation benefits, the RO in October 2002 granted service 
connection for a left knee disorder.  The veteran was not 
informed of the VCAA in conjunction with her original claim.  
She also has not been adequately informed of the VCAA in 
conjunction with her current claim for an increased rating 
for the left knee disorder.  In order to ensure her right of 
due process additional development is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to inform the 
veteran of the VCAA by letter, to include 
informing her to submit all relevant 
evidence in her possession not previously 
submitted and what evidence the VA will 
obtain. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  Thereafter, following any additional 
actions deemed appropriate by the RO the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




